DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is responsive to the amendments and remarks received 25 March 2022. Claims 1 - 4, 6 - 9, 11 - 15 and 17 - 20 are currently pending with claims 19 and 20 withdrawn from further consideration.

Claim Objections
The objections to claims 1 - 5, 8, 12 and 13, due to minor informalities, are hereby withdrawn in view of the amendments and remarks received 25 March 2022.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: “a connection device… to acquire” and “a storing device storing” in claim 12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 - 4, 6 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the image frames adjacent in time" in line 7. There is insufficient antecedent basis for this limitation in the claim.
Claims 2 - 4, 6 and 7 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, due to being dependent upon a rejected base claim(s) but would be withdrawn from the rejection if their base claim(s) overcome the rejection.
The rejections to claims 5 and 8 - 18 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are hereby withdrawn in view of the amendments and remarks received 25 March 2022.

Response to Arguments
Applicant's arguments filed 25 March 2022 have been fully considered but they are not persuasive. 
On pages 11 - 13 of the remarks the Applicant’s Representative argues that Kokaram et al. do not teach that “the movement information is stored as a movement information file other than the panoramic video.” The Applicant’s Representative argues that Kokaram et al. do not disclose the aforementioned disputed claim limitation at least because Kokaram et al. teach “storing a complete new compensated panoramic video separately” and thus Kokaram et al. do not teach “storing the movement information as a movement information file separate from the panoramic video, which is used to compensate the panoramic video when the panoramic video is played.” The Examiner respectfully disagrees. Initially, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “storing the movement information as a movement information file separate from the panoramic video” (emphasis added)) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Furthermore, the Examiner asserts that, at least, Kokaram et al. disclose the aforementioned disputed claim limitation(s), see at least figures 1 and 5 - 7, page 1 paragraphs 0006 - 0009, page 2 paragraphs 0026 - 0027, page 3 paragraph 0036, page 5 paragraphs 0051 and 0053, page 7 paragraph 0072 - page 8 paragraph 0073, page 8 paragraphs 0075 - 0076, page 9 paragraphs 0081 - 0082 and page 9 paragraph 0085 - page 10 paragraph 0086 of Kokaram et al. wherein they disclose that a “memory is configured to store instructions that when executed by the processor cause the device to identify a frame of a spherical video as a key frame, store a compensation component based on position data in association with the key frame, and compensate for a camera movement in a subsequent frame of the spherical video based on the key frame and the compensation component associated with the key frame”, (emphasis added) that “compensating for the camera movement can be performed by one of a camera, a server configured to stream the spherical video and a device configured to render the spherical video”, that “calibrating the camera rig can include configuring how incoming images are stored. For example, incoming images can be stored as individual frames or video (e.g., .avi files, .mpg files) and such stored images can be uploaded to the Internet, another server or device, or stored locally with each camera on the camera rig 102”, that “a spherical (e.g., 3D) video or image is stored on a server… The spherical video or image can be encoded as a left image and a right image which packaged (e.g., in a data packet) together with metadata about the left image and the right image”, that “system 100 may include electronic storage. The electronic storage can include non-transitory storage media that electronically stores information. The electronic storage may be configured to store captured images, obtained images, pre-processed images, post-processed images, etc.”, (emphasis added) that in “some implementations, storage can occur during capture and rendering can occur directly after portions of capture to enable faster access to panoramic stereo content earlier than if capture and processing were concurrent”, that “the capture correction module 116 can store the center position, the translation position and/or the rotation position as metadata in a memory 124 of the image processing system 106. For example, position information can be stored as metadata associated with the reference frame. The metadata can be stored in a memory associated with the capture device (e.g., camera, camera rig and the like)”, (emphasis added) that “metadata associated with compensation for the reference frame can indicate no movement. Therefore, metadata including a zero center vector, a zero translation vector and a zero rotation vector for the compensation component of the reference frame is associated with the reference frame and stored (e.g., in a database, a datapacket or a header associated with communicating the data for the reference frame)”, that “position information can be read as from an accelerometer and associated with the frame of a spherical video”, that “upon capturing a frame of the spherical video using camera rig 102, accelerometer 134 can be used to capture position information of the camera rig 102 on the x-y-z axis. From the position information or metadata the center position, the translation position and the rotation position of the camera rig 102 can be determined” (emphasis added) and that “a center position, a translation position and a rotation position associated with a reference frame is read or retrieved (e.g., processed). For example, the center position, the translation position and the rotation position can be stored (e.g., in memory 124 of the image processing system 106) in association with a reference frame. In an example implementation, position information can be stored as metadata associated with the reference frame. The metadata can also be stored in a memory associated with the capture device (e.g., camera, camera rig and the like).” (emphasis added) The Examiner asserts that, as shown herein above and in the abovementioned cited portions, Kokaram et al. disclose, at least, a memory that can store a compensation component in association with a key frame, that an electronic storage of their system can store captured images, obtained images, pre-processed images and post-processed images, that image data can be packaged together with metadata, that metadata including a compensation component associated with a reference frame is stored, for example, in a database, datapacket or header, that position information can be stored as metadata associated with a reference frame, and that the metadata can be stored in a memory of their image processing system and can also be stored in a memory associated with the capture device. Thus, the Examiner asserts that Kokaram et al. disclose that “the movement information is stored as a movement information file other than the panoramic video” at least because Kokaram et al. disclose that their position information (movement information) can be stored as metadata associated with the reference frame and that the metadata (movement information file) can be stored in a memory of the image processing system and also stored in a memory associated with the capture device, and at least because Kokaram et al. disclose storing originally obtained pre-processed incoming images and post-processed images locally in a memory of their image processing system and storing metadata including the position information associated with a reference frame in a database. Therefore, the Examiner asserts that Kokaram et al. disclose the aforementioned disputed claim limitation(s). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4, 7 - 9, 12, 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kokaram et al. U.S. Publication No. 2017/0142337 A1 in view of Zhao et al. U.S. Publication No. 2021/0120250 A1.

-	With regards to claim 1, Kokaram et al. disclose an image stabilization encoding method for a panoramic video, (Kokaram et al., Figs. 1 - 3 & 5 - 7, Pg. 1 ¶ 0002 - 0005, Pg. 2 ¶ 0025, Pg. 3 ¶ 0035, Pg. 5 ¶ 0054 - 0055, Pg. 6 ¶ 0061 - 0064) applicable to an electronic apparatus including a processor, (Kokaram et al., Figs. 1 & 11, Pg. 1 ¶ 0006 - 0007, Pg. 3 ¶ 0037, Pg. 5 ¶ 0050 - 0053, Pg. 6 ¶ 0063, Pg. 12 ¶ 0114 - 0115, Pg. 13 ¶ 0120 - 0122) the method comprising the steps of: acquiring a plurality of image frames of the panoramic video; (Kokaram et al., Figs. 5 - 7, Pg. 1 ¶ 0005, Pg. 2 ¶ 0025 - 0026, Pg. 3 ¶ 0029 and 0035 - 0036, Pg. 4 ¶ 0040 - 0042, Pg. 5 ¶ 0053 - 0055, Pg. 6 ¶ 0064 - 0065) transforming the plurality of image frames into a plurality of projection frames on a face(s) of a shape; (Kokaram et al., Figs. 4 & 5, Pg. 4 ¶ 0042 - 0046, Pg. 6 ¶ 0056 - 0059, Pg. 7 ¶ 0066) calculating variations of triaxial displacements and attitude angles between the projection frames, transformed onto each of the faces, of the image frames adjacent in time; (Kokaram et al., Figs. 5 - 7, Pg. 1 ¶ 0010, Pg. 4 ¶ 0042 - 0045, Pg. 5 ¶ 0048 and 0055, Pg. 6 ¶ 0059 - 0062, Pg. 7 ¶ 0066 - 0069 and 0071, Pg. 8 ¶ 0074 - 0078, Pg. 9 ¶ 0081 - 0084, Pg. 10 ¶ 0086) and storing results of the variations of triaxial displacements and attitude angles as movement information, (Kokaram et al., Abstract, Fig. 6, Pg. 1 ¶ 0005 - 0008, Pg. 6 ¶ 0062 - 0064, Pg. 7 ¶ 0067 - 0072, Pg. 8 ¶ 0075 - 0078, Pg. 9 ¶ 0081 - 0083, Pg. 10 ¶ 0086, Pg. 15 ¶ 0138 - 0139) wherein the movement information is stored as a movement information file other than the panoramic video, (Kokaram et al., Pg. 1 ¶ 0005 - 0009, Pg. 3 ¶ 0036, Pg. 5 ¶ 0051 and 0053, Pg. 7 ¶ 0071 - Pg. 8 ¶ 0073, Pg. 8 ¶ 0075 - 0076, Pg. 9 ¶ 0081 - 0082, Pg. 9 ¶ 0085 - Pg. 10 ¶ 0086, Pg. 15 ¶ 0138 - 0139 [“The spherical video or image can be encoded as a left image and a right image which packaged (e.g., in a data packet) together with metadata about the left image and the right image”, “position information can be stored as metadata associated with the reference frame. The metadata can be stored in a memory associated with the capture device (e.g., camera, camera rig and the like)”, “metadata including a zero center vector, a zero translation vector and a zero rotation vector for the compensation component of the reference frame is associated with the reference frame and stored (e.g., in a database, a datapacket or a header associated with communicating the data for the reference frame)”, “the capture correction module 116 can store the center position, the translation position and/or the rotation position as metadata in a memory 124 of the image processing system 106. For example, position information can be stored as metadata associated with the reference frame. The metadata can be stored in a memory associated with the capture device (e.g., camera, camera rig and the like)” and “the center position, the translation position and the rotation position can be stored (e.g., in memory 124 of the image processing system 106) in association with a reference frame. In an example implementation, position information can be stored as metadata associated with the reference frame. The metadata can also be stored in a memory associated with the capture device (e.g., camera, camera rig and the like)”]) and wherein the movement information is used for correcting the panoramic video when the panoramic video is played. (Kokaram et al., Pg. 1 ¶ 0003 and 0009, Pg. 2 ¶ 0026 - 0028, Pg. 4 ¶ 0045 - Pg. 5 ¶ 0048, Pg. 5 ¶ 0053, Pg. 7 ¶ 0069 - 0072, Pg. 8 ¶ 0078, Pg. 9 ¶ 0081 - 0085) Kokaram et al. fail to disclose expressly transforming each image frame into a plurality of projection frames on a plurality of faces of a cubemap. Pertaining to analogous art, Zhao et al. disclose an image stabilization encoding method for a panoramic video, (Zhao et al., Pg. 1 ¶ 0002 - 0004, Pg. 2 ¶ 0017, Pg. 3 ¶ 0039 and 0044, Pg. 4 ¶ 0064, Pg. 5 ¶ 0070 - 0071, Pg. 7 ¶ 0103, Pg. 9 ¶ 0120 - 0124) the method comprising the steps of: acquiring a plurality of image frames of the panoramic video; (Zhao et al., Pg. 1 ¶ 0003 and 0012 - 0014, Pg. 4 ¶ 0062 - 0064, Pg. 5 ¶ 0068 - 0070 and 0073, Pg. 7 ¶ 0097 and 0103, Pg. 8 ¶ 0106, Pg. 9 ¶ 0135) and transforming each image frame of the plurality of image frames into a plurality of projection frames on a plurality of faces of a cubemap. (Zhao et al., Fig. 4, Pg. 1 ¶ 0003 - 0004 and 0006, Pg. 7 ¶ 0097 and 0102 - 0103, Pg. 9 ¶ 0135) Kokaram et al. and Zhao et al. are combinable because they are both directed towards performing motion compensation on spherical panoramic video data. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kokaram et al. with the teachings of Zhao et al. This modification would have been prompted in order to substitute the equirectangular planar projection transformation of Kokaram et al. for the cubemap projection transformation process of Zhao et al. The cubemap projection transformation process of Zhao et al. could be substituted in place of the equirectangular planar projection transformation of Kokaram et al. utilizing well-known techniques in the art and would likely yield predictable results, in that in the combination the spherical video data of Kokaram et al. would be projected onto the faces of a cubemap to obtain the 2D representation of the spherical video data. Furthermore, this modification would have been prompted by the teachings and suggestions of Kokaram et al. that each frame of the panoramic video can be projected onto the surface of another shape, such as a cube, see at least page 7 paragraph 0066 of Kokaram et al. This combination could be completed according to well-known techniques in the art and would likely yield predictable results, in that the cubemap projection transformation process of Zhao et al. would be utilized to obtain the 2D representation of the spherical video data of Kokaram et al. Therefore, it would have been obvious to combine Kokaram et al. with Zhao et al. to obtain the invention as specified in claim 1. 

-	With regards to claim 4, Kokaram et al. in view of Zhao et al. disclose the image stabilization encoding method according to claim 1, wherein storing results of the variations of triaxial displacements and attitude angles as the movement information includes: embedding the movement information into a plurality of fields in metadata of the panoramic video. (Kokaram et al., Pg. 7 ¶ 0070 - 0072, Pg. 8 ¶ 0075 - 0076, Pg. 9 ¶ 0081 - 0082) 

-	With regards to claim 7, Kokaram et al. in view of Zhao et al. disclose the image stabilization encoding method according to claim 1. Kokaram et al. fail to disclose explicitly wherein the plurality of faces of the cubemap include one of each pair of opposite faces in three pairs of opposite faces. Pertaining to analogous art, Zhao et al. disclose wherein the plurality of faces of the cubemap include one of each pair of opposite faces in three pairs of opposite faces. (Zhao et al., Fig. 4, Pg. 1 ¶ 0003 - 0004 and 0006, Pg. 4 ¶ 0066, Pg. 5 ¶ 0068, Pg. 7 ¶ 0097 and 0102 - 0103, Pg. 9 ¶ 0122 - 0125 and 0135, Pg. 10 ¶ 0141 - 0142) 

-	With regards to claim 8, Kokaram et al. disclose an image stabilization playing method for panoramic video, (Kokaram et al., Figs. 1 - 3 & 5 - 7, Pg. 1 ¶ 0002 - 0005, Pg. 2 ¶ 0025, Pg. 3 ¶ 0035, Pg. 5 ¶ 0054 - 0055, Pg. 6 ¶ 0061 - 0064) applicable to an electronic apparatus including a processor, (Kokaram et al., Figs. 1 & 11, Pg. 1 ¶ 0006 - 0007, Pg. 3 ¶ 0037, Pg. 5 ¶ 0050 - 0053, Pg. 6 ¶ 0063, Pg. 12 ¶ 0114 - 0115, Pg. 13 ¶ 0120 - 0122) the method comprising the steps of: reading a plurality of image frames of the panoramic video (Kokaram et al., Figs. 5 - 7, Pg. 1 ¶ 0005, Pg. 2 ¶ 0025 - 0026, Pg. 3 ¶ 0029 and 0035 - 0036, Pg. 4 ¶ 0040 - 0042, Pg. 5 ¶ 0053 - 0055, Pg. 6 ¶ 0064 - 0065) and splicing the image frames onto a spherical mesh; (Kokaram et al., Figs. 2 & 3, Pg. 1 ¶ 0010, Pg. 4 ¶ 0040 - 0042 and 0045 - 0046, Pg. 5 ¶ 0054 - 0055, Pg. 6 ¶ 0064) reading movement information corresponding to the panoramic video to correct reversely the image frames spliced to the spherical mesh using variations of attitude angles in the movement information, (Kokaram et al., Abstract, Figs. 5 - 7, Pg. 1 ¶ 0008 - 0010, Pg. 4 ¶ 0044 - 0046, Pg. 5 ¶ 0048 and 0054 - 0055, Pg. 6 ¶ 0062, Pg. 8 ¶ 0075 - 0078, Pg. 9 ¶ 0081 - 0085) wherein the movement information is a movement information file other than the panoramic video; (Kokaram et al., Pg. 1 ¶ 0005 - 0009, Pg. 3 ¶ 0036, Pg. 5 ¶ 0051 and 0053, Pg. 7 ¶ 0071 - Pg. 8 ¶ 0073, Pg. 8 ¶ 0075 - 0076, Pg. 9 ¶ 0081 - 0082, Pg. 9 ¶ 0085 - Pg. 10 ¶ 0086, Pg. 15 ¶ 0138 - 0139 [“The spherical video or image can be encoded as a left image and a right image which packaged (e.g., in a data packet) together with metadata about the left image and the right image”, “position information can be stored as metadata associated with the reference frame. The metadata can be stored in a memory associated with the capture device (e.g., camera, camera rig and the like)”, “metadata including a zero center vector, a zero translation vector and a zero rotation vector for the compensation component of the reference frame is associated with the reference frame and stored (e.g., in a database, a datapacket or a header associated with communicating the data for the reference frame)”, “the capture correction module 116 can store the center position, the translation position and/or the rotation position as metadata in a memory 124 of the image processing system 106. For example, position information can be stored as metadata associated with the reference frame. The metadata can be stored in a memory associated with the capture device (e.g., camera, camera rig and the like)” and “the center position, the translation position and the rotation position can be stored (e.g., in memory 124 of the image processing system 106) in association with a reference frame. In an example implementation, position information can be stored as metadata associated with the reference frame. The metadata can also be stored in a memory associated with the capture device (e.g., camera, camera rig and the like)”]) and displacing the image frames of the spherical mesh according to variations of triaxial displacements in the movement information for playing, (Kokaram et al., Figs. 5 - 7, Pg. 1 ¶ 0008 - 0010, Pg. 2 ¶ 0025 - 0027, Pg. 4 ¶ 0040, 0042 and 0045 - 0046, Pg. 5 ¶ 0053 - 0055, Pg. 6 ¶ 0062, Pg. 7 ¶ 0071, Pg. 8 ¶ 0078, Pg. 9 ¶ 0081 - 0085) wherein the variations of triaxial displacements and the variations of attitude angles in the movement information are generated from calculations of the variations of triaxial displacements and attitude angles between projection frames for image frames adjacent in time of the panoramic video. (Kokaram et al., Figs. 5 - 7, Pg. 1 ¶ 0010, Pg. 4 ¶ 0042 - 0045, Pg. 5 ¶ 0048 and 0055, Pg. 6 ¶ 0059 - 0062, Pg. 7 ¶ 0066 - 0069 and 0071, Pg. 8 ¶ 0074 - 0078, Pg. 9 ¶ 0081 - 0084, Pg. 10 ¶ 0086) Kokaram et al. fail to disclose expressly buffering the corrected image frames of the spherical mesh in a memory, and cubemap projection frames. Pertaining to analogous art, Zhao et al. disclose an image stabilization playing method for panoramic video, (Zhao et al., Pg. 1 ¶ 0002 - 0004, Pg. 2 ¶ 0017, Pg. 3 ¶ 0039 and 0044, Pg. 4 ¶ 0064, Pg. 5 ¶ 0070 - 0071, Pg. 7 ¶ 0103, Pg. 9 ¶ 0120 - 0124) the method comprising the steps of: reading a plurality of image frames of the panoramic video (Zhao et al., Pg. 1 ¶ 0003 and 0012 - 0014, Pg. 4 ¶ 0062 - 0064, Pg. 5 ¶ 0068 - 0070 and 0073, Pg. 7 ¶ 0097 and 0103, Pg. 8 ¶ 0106, Pg. 9 ¶ 0135) and splicing the image frames onto a spherical mesh; (Zhao et al., Pg. 1 ¶ 0003, Pg. 7 ¶ 0097 and 0103, Pg. 8 ¶ 0106, Pg. 9 ¶ 0135) reading movement information corresponding to the panoramic video to correct reversely the image frames spliced to the spherical mesh using variations of attitude angles in the movement information; (Zhao et al., Figs. 10A - 12A, Pg. 3 ¶ 0044, Pg. 4 ¶ 0064, Pg. 5 ¶ 0070 - 0071 and 0076 - 0078, Pg. 7 ¶ 0103 - Pg. 8 ¶ 0104, Pg. 8 ¶ 0113, Pg. 9 ¶ 0120 - 0126, Pg. 9 ¶ 0135 - Pg. 10 ¶ 0139, Pg. 10 ¶ 0153 - 0154) and buffering the corrected image frames of the spherical mesh in a memory, (Zhao et al., Pg. 5 ¶ 0069 - 0071 and 0076 - 0078, Pg. 7 ¶ 0130 - Pg. 8 ¶ 0104) and cubemap projection frames for image frames adjacent in time of the panoramic video. (Zhao et al., Fig. 4, Pg. 1 ¶ 0003 - 0004 and 0006, Pg. 3 ¶ 0044, Pg. 7 ¶ 0097 and 0102 - 0103, Pg. 8 ¶ 0113, Pg. 9 ¶ 0120 and 0135) Kokaram et al. and Zhao et al. are combinable because they are both directed towards performing motion compensation on spherical panoramic video data. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kokaram et al. with the teachings of Zhao et al. This modification would have been prompted in order to enhance the base device of Kokaram et al. with the well-known technique Zhao et al. applied to a comparable device. Buffering the corrected images of the spherical mesh in a memory, as taught by Zhao et al., would enhance the base device of Kokaram et al. by allowing for the corrected image frames to be temporarily stored and readily accessible so that they may undergo further corrective operations prior to being output and/or so that they may be utilized during determination of the corrections to be carried out on subsequent image frames. Furthermore, this modification would have been prompted by the teachings and suggestions of Kokaram et al. that additional corrective processes can be performed before rendering, that an electronic storage may be configured to store pre-processed and post-processed images, that processed images can be stored as streams of video and that compensated frames of spherical video can be stored in a datastore associated with a server of streaming spherical videos and/or in memory of the image processing system, see at least page 2 paragraph 0026, page 5 paragraphs 0048 and 0053 and page 9 paragraph 0085 - page 10 paragraph 0086 of Kokaram et al. In addition, this modification would have been prompted in order to substitute the equirectangular planar projection transformation of Kokaram et al. for the cubemap projection transformation process of Zhao et al. The cubemap projection transformation process of Zhao et al. could be substituted in place of the equirectangular planar projection transformation of Kokaram et al. utilizing well-known techniques in the art and would likely yield predictable results, in that in the combination the spherical video data of Kokaram et al. would be projected onto the faces of a cubemap to obtain the 2D representation of the spherical video data. Furthermore, this modification would have been prompted by the teachings and suggestions of Kokaram et al. that each frame of the panoramic video can be projected onto the surface of another shape, such as a cube, see at least page 7 paragraph 0066 of Kokaram et al. This combination could be completed according to well-known techniques in the art and would likely yield predictable results, in that the corrected images of the spherical mesh would be buffered in a memory so as to enable the corrected images to undergo additional processing prior to being output and/or so that the corrected images may be referenced when determining corrections to be carried out on subsequent images and in that the cubemap projection transformation process of Zhao et al. would be utilized to obtain the 2D representation of the spherical video data of Kokaram et al. Therefore, it would have been obvious to combine Kokaram et al. with Zhao et al. to obtain the invention as specified in claim 8. 

-	With regards to claim 9, Kokaram et al. in view of Zhao et al. disclose the image stabilization playing method according to claim 8, wherein the movement information is a plurality of fields embedded into metadata of the panoramic video. (Kokaram et al., Pg. 7 ¶ 0070 - 0072, Pg. 8 ¶ 0075 - 0076, Pg. 9 ¶ 0081 - 0082) 

-	With regards to claim 12, Kokaram et al. disclose an image stabilization apparatus for a panoramic video, (Kokaram et al., Figs. 1 - 3, 5 - 7 & 11, Pg. 1 ¶ 0002 - 0007, Pg. 2 ¶ 0025, Pg. 3 ¶ 0035 and 0037, Pg. 5 ¶ 0050 - 0053 and 0055, Pg. 6 ¶ 0061 - 0064, Pg. 12 ¶ 0114 - 0115, Pg. 13 ¶ 0120 - 0122) comprising: a connection device (Kokaram et al., Figs. 1 & 11, Pg. 2 ¶ 0026 - Pg. 3 ¶ 0029, Pg. 3 ¶ 0036, Pg. 5 ¶ 0050 - 0053, Pg. 12 ¶ 0114 - 0115, Pg. 13 ¶ 0118 - 0121) coupling to an image source device to acquire the panoramic video from the image source device; (Kokaram et al., Figs. 1 & 5 - 11, Pg. 1 ¶ 0005, Pg. 2 ¶ 0025 - Pg. 3 ¶ 0029, Pg. 3 ¶ 0035 - 0036, Pg. 4 ¶ 0040 - 0042, Pg. 5 ¶ 0050 - 0055, Pg. 6 ¶ 0064 - 0065, Pg. 8 ¶ 0073, Pg. 9 ¶ 0080) a storing device storing a program; (Kokaram et al., Figs. 1 & 11, Pg. 1 ¶ 0006 - 0007, Pg. 6 ¶ 0063, Pg. 12 ¶ 0115, Pg. 13 ¶ 0117 and 0120 - 0121) and a processor coupling to the connection device and the storing device, which is configured to load and execute the program in the storing device (Kokaram et al., Figs. 1 & 11, Pg. 1 ¶ 0006 - 0007, Pg. 3 ¶ 0037, Pg. 5 ¶ 0050 - 0053, Pg. 6 ¶ 0063, Pg. 12 ¶ 0114 - 0115, Pg. 13 ¶ 0117 and 0120 - 0122) to: acquire a plurality of image frames of the panoramic video; (Kokaram et al., Figs. 5 - 7, Pg. 1 ¶ 0005, Pg. 2 ¶ 0025 - 0026, Pg. 3 ¶ 0029 and 0035 - 0036, Pg. 4 ¶ 0040 - 0042, Pg. 5 ¶ 0053 - 0055, Pg. 6 ¶ 0064 - 0065) transform the plurality of image frames into a plurality of projection frames on a face(s) of a shape; (Kokaram et al., Figs. 4 & 5, Pg. 4 ¶ 0042 - 0046, Pg. 6 ¶ 0056 - 0059, Pg. 7 ¶ 0066) calculate variations of triaxial displacements and attitude angles between the projection frames, transformed onto each of the faces, of image frames adjacent in time; (Kokaram et al., Figs. 5 - 7, Pg. 1 ¶ 0010, Pg. 4 ¶ 0042 - 0045, Pg. 5 ¶ 0048 and 0055, Pg. 6 ¶ 0059 - 0062, Pg. 7 ¶ 0066 - 0069 and 0071, Pg. 8 ¶ 0074 - 0078, Pg. 9 ¶ 0081 - 0084, Pg. 10 ¶ 0086) and store results of the variations of triaxial displacements and attitude angles as movement information, (Kokaram et al., Abstract, Fig. 6, Pg. 1 ¶ 0005 - 0008, Pg. 6 ¶ 0062 - 0064, Pg. 7 ¶ 0067 - 0072, Pg. 8 ¶ 0075 - 0078, Pg. 9 ¶ 0081 - 0083, Pg. 10 ¶ 0086, Pg. 15 ¶ 0138 - 0139) wherein the movement information is stored as a movement information file other than the panoramic video, (Kokaram et al., Pg. 1 ¶ 0005 - 0009, Pg. 3 ¶ 0036, Pg. 5 ¶ 0051 and 0053, Pg. 7 ¶ 0071 - Pg. 8 ¶ 0073, Pg. 8 ¶ 0075 - 0076, Pg. 9 ¶ 0081 - 0082, Pg. 9 ¶ 0085 - Pg. 10 ¶ 0086, Pg. 15 ¶ 0138 - 0139 [“The spherical video or image can be encoded as a left image and a right image which packaged (e.g., in a data packet) together with metadata about the left image and the right image”, “position information can be stored as metadata associated with the reference frame. The metadata can be stored in a memory associated with the capture device (e.g., camera, camera rig and the like)”, “metadata including a zero center vector, a zero translation vector and a zero rotation vector for the compensation component of the reference frame is associated with the reference frame and stored (e.g., in a database, a datapacket or a header associated with communicating the data for the reference frame)”, “the capture correction module 116 can store the center position, the translation position and/or the rotation position as metadata in a memory 124 of the image processing system 106. For example, position information can be stored as metadata associated with the reference frame. The metadata can be stored in a memory associated with the capture device (e.g., camera, camera rig and the like)” and “the center position, the translation position and the rotation position can be stored (e.g., in memory 124 of the image processing system 106) in association with a reference frame. In an example implementation, position information can be stored as metadata associated with the reference frame. The metadata can also be stored in a memory associated with the capture device (e.g., camera, camera rig and the like)”]) and wherein the movement information is used for correcting the panoramic video when the panoramic video is played. (Kokaram et al., Pg. 1 ¶ 0003 and 0009, Pg. 2 ¶ 0026 - 0028, Pg. 4 ¶ 0045 - Pg. 5 ¶ 0048, Pg. 5 ¶ 0053, Pg. 7 ¶ 0069 - 0072, Pg. 8 ¶ 0078, Pg. 9 ¶ 0081 - 0085) Kokaram et al. fail to disclose expressly transforming each image frame into a plurality of projection frames on a plurality of faces of a cubemap. Pertaining to analogous art, Zhao et al. disclose an image stabilization apparatus for a panoramic video, (Zhao et al., Pg. 1 ¶ 0002 - 0004, Pg. 2 ¶ 0017, Pg. 3 ¶ 0037, 0039 and 0044, Pg. 4 ¶ 0064, Pg. 5 ¶ 0070 - 0071 and 0078, Pg. 7 ¶ 0103, Pg. 9 ¶ 0120 - 0124, Pg. 12 ¶ 0172) comprising: acquiring a plurality of image frames of the panoramic video; (Zhao et al., Pg. 1 ¶ 0003 and 0012 - 0014, Pg. 4 ¶ 0062 - 0064, Pg. 5 ¶ 0068 - 0070 and 0073, Pg. 7 ¶ 0097 and 0103, Pg. 8 ¶ 0106, Pg. 9 ¶ 0135) and transforming each image frame of the plurality of image frames into a plurality of projection frames on a plurality of faces of a cubemap. (Zhao et al., Fig. 4, Pg. 1 ¶ 0003 - 0004 and 0006, Pg. 7 ¶ 0097 and 0102 - 0103, Pg. 9 ¶ 0135) Kokaram et al. and Zhao et al. are combinable because they are both directed towards performing motion compensation on spherical panoramic video data. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kokaram et al. with the teachings of Zhao et al. This modification would have been prompted in order to substitute the equirectangular planar projection transformation of Kokaram et al. for the cubemap projection transformation process of Zhao et al. The cubemap projection transformation process of Zhao et al. could be substituted in place of the equirectangular planar projection transformation of Kokaram et al. utilizing well-known techniques in the art and would likely yield predictable results, in that in the combination the spherical video data of Kokaram et al. would be projected onto the faces of a cubemap to obtain the 2D representation of the spherical video data. Furthermore, this modification would have been prompted by the teachings and suggestions of Kokaram et al. that each frame of the panoramic video can be projected onto the surface of another shape, such as a cube, see at least page 7 paragraph 0066 of Kokaram et al. This combination could be completed according to well-known techniques in the art and would likely yield predictable results, in that the cubemap projection transformation process of Zhao et al. would be utilized to obtain the 2D representation of the spherical video data of Kokaram et al. Therefore, it would have been obvious to combine Kokaram et al. with Zhao et al. to obtain the invention as specified in claim 12. 

-	With regards to claim 15, Kokaram et al. in view of Zhao et al. disclose the image stabilization apparatus according to claim 12, wherein the processor is further configured to embed the movement information into a plurality of fields in metadata of the panoramic video. (Kokaram et al., Pg. 7 ¶ 0070 - 0072, Pg. 8 ¶ 0075 - 0076, Pg. 9 ¶ 0081 - 0082) 

-	With regards to claim 18, Kokaram et al. in view of Zhao et al. disclose the image stabilization apparatus according to claim 12. Kokaram et al. fail to disclose explicitly wherein the plurality of faces of the cubemap include one of each pair of opposite faces in three pairs of opposite faces. Pertaining to analogous art, Zhao et al. disclose wherein the plurality of faces of the cubemap include one of each pair of opposite faces in three pairs of opposite faces. (Zhao et al., Fig. 4, Pg. 1 ¶ 0003 - 0004 and 0006, Pg. 4 ¶ 0066, Pg. 5 ¶ 0068, Pg. 7 ¶ 0097 and 0102 - 0103, Pg. 9 ¶ 0122 - 0125 and 0135, Pg. 10 ¶ 0141 - 0142) 

Claims 2, 3, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kokaram et al. U.S. Publication No. 2017/0142337 A1 in view of Zhao et al. U.S. Publication No. 2021/0120250 A1 as applied to claims 1 and 12 above, and further in view of Liang U.S. Publication No. 2018/0359415 A1.

-	With regards to claim 2, Kokaram et al. in view of Zhao et al. disclose the image stabilization encoding method according to claim 1, wherein calculating the variations of triaxial displacements and attitude angles between the projection frames, transformed onto each of the faces, of the image frames adjacent in time includes: calculating differences between corresponding portions in the projection frames for the image frames adjacent in time, so as to estimate the variations of triaxial displacements and attitude angles. (Kokaram et al., Figs. 5 - 7, Pg. 4 ¶ 0042 - 0043, Pg. 5 ¶ 0048 and 0055, Pg. 6 ¶ 0059 - 0062, Pg. 6 ¶ 0065 - Pg. 7 ¶ 0071, Pg. 8 ¶ 0075 - 0078, Pg. 9 ¶ 0083 - 0084, Pg. 10 ¶ 0086) Kokaram et al. fail to disclose explicitly detecting a plurality of feature points in each projection frame of the plurality of projection frames; and calculating differences between corresponding feature points. Pertaining to analogous art, Liang discloses detecting a plurality of feature points in each projection frame of the plurality of projection frames; (Liang, Pg. 2 ¶ 0031 - 0032 and 0038, Pg. 5 ¶ 0101 - 0107) and calculating differences between corresponding feature points in the projection frames for the image frames adjacent in time, so as to estimate the variations of triaxial displacements and attitude angles. (Liang, Pg. 2 ¶ 0031 - 0032, Pg. 2 ¶ 0038 - Pg. 3 ¶ 0051, Pg. 5 ¶ 0101 - 0107, Pg. 6 ¶ 0109 - 0118 and 0120 - 0124, Pg. 7 ¶ 0135 - Pg. 8 ¶ 0139) Kokaram et al. in view of Zhao et al. and Liang are combinable because they are all directed towards performing motion compensation on spherical panoramic video data. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Kokaram et al. in view of Zhao et al. with the teachings of Liang. This modification would have been prompted in order to enhance the combined base device of Kokaram et al. in view of Zhao et al. with the well-known technique Liang applied to a comparable device. Detecting and calculating differences between a plurality of feature points in each projection frame of the plurality of projection frames, as taught by Liang, would enhance the combined base device by improving its ability to accurately and reliably calculate differences and variations between projection frames adjacent in time since feature points, which are more repeatedly distinguishable and identifiable as compared to blocks of image data, would be detected and utilized to determine the differences between projection frames. Furthermore, this modification would have been prompted by the teachings and suggestions of Kokaram et al. to determine a positional difference between portions of image frames by matching tiles between the image frames and subtracting a pixel associated with a tile from the first image with the same pixel from the second image, see at least page 7 paragraphs 0067 - 0069 of Kokaram et al. This combination could be completed according to well-known techniques in the art and would likely yield predictable results, in that differences between corresponding feature points in projection images would be calculated and utilized to determine the variations between projection frames so as to improve the ability of the combined base device to accurately and reliably calculate differences and variations between the projection frames. Therefore, it would have been obvious to combine Kokaram et al. in view of Zhao et al. with Liang to obtain the invention as specified in claim 2. 

-	With regards to claim 3, Kokaram et al. in view of Zhao et al. disclose the image stabilization encoding method according to claim 1, wherein storing results of the variations of triaxial displacements and attitude angles as the movement information includes: storing results of the variations of triaxial displacements and attitude angles as the movement information. (Kokaram et al., Abstract, Fig. 6, Pg. 1 ¶ 0005 - 0008, Pg. 6 ¶ 0062 - 0064, Pg. 7 ¶ 0067 - 0072, Pg. 8 ¶ 0075 - 0078, Pg. 9 ¶ 0081 - 0083, Pg. 10 ¶ 0086, Pg. 15 ¶ 0138 - 0139) Kokaram et al. fail to disclose explicitly smoothing the variations of triaxial displacements and attitude angles, and the smoothed variations. Pertaining to analogous art, Liang discloses smoothing the variations of triaxial displacements and attitude angles, (Liang, Abstract, Figs. 1 & 13, Pg. 1 ¶ 0007, Pg. 3 ¶ 0048 - 0052, Pg. 5 ¶ 0107, Pg. 6 ¶ 0117 - 0124, Pg. 7 ¶ 0127 - 0133) and storing results of the smoothed variations of triaxial displacements and attitude angles as the movement information. (Liang, Pg. 1 ¶ 0007 - 0008, Pg. 3 ¶ 0048 - 0052, Pg. 5 ¶ 0085 and 0089 - 0090, Pg. 7 ¶ 0128 and 0133, Pg. 8 ¶ 0139 - 0144 [“storage 34 may be used to store requisite computer programs and data as well as the intermediate results generated when the processor 32 conducts the application program 342, for example” and “hard disk 35 may be employed to store any information or data necessary to achieve the panoramic image processing methods in accordance with the embodiments of the present disclosure”]) Kokaram et al. in view of Zhao et al. and Liang are combinable because they are all directed towards performing motion compensation on spherical panoramic video data. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Kokaram et al. in view of Zhao et al. with the teachings of Liang. This modification would have been prompted in order to enhance the combined base device of Kokaram et al. in view of Zhao et al. with the well-known technique Liang applied to a comparable device. Smoothing the variations of triaxial displacements and attitude angles, as taught by Liang, would enhance the combined base device by allowing for it to differentiate between the conscious/intended motion and the unconscious noise motion of the camera device so that stabilization processing may be conducted to reduce the unconscious noise motion from the panoramic video. This combination could be completed according to well-known techniques in the art and would likely yield predictable results, in that the variations of triaxial displacements and attitude angles would undergo smoothing so as to enable the combined base device to differentiate between conscious/intended motion and unconscious noise motion of the camera device during capture of the panoramic video and help it eliminate the unconscious noise motion from the panoramic video. Therefore, it would have been obvious to combine Kokaram et al. in view of Zhao et al. with Liang to obtain the invention as specified in claim 3. 

-	With regards to claim 13, Kokaram et al. in view of Zhao et al. disclose the image stabilization apparatus according to claim 12, wherein the processor is further configured to calculate differences between corresponding portions in the projection frames for the image frames adjacent in time, so as to estimate the variations of triaxial displacements and attitude angles. (Kokaram et al., Figs. 5 - 7, Pg. 4 ¶ 0042 - 0043, Pg. 5 ¶ 0048 and 0055, Pg. 6 ¶ 0059 - 0062, Pg. 6 ¶ 0065 - Pg. 7 ¶ 0071, Pg. 8 ¶ 0075 - 0078, Pg. 9 ¶ 0083 - 0084, Pg. 10 ¶ 0086) Kokaram et al. fail to disclose explicitly detecting a plurality of feature points in each projection frame of the plurality of projection frames and calculating differences between corresponding feature points. Pertaining to analogous art, Liang discloses detecting a plurality of feature points in each projection frame of the plurality of projection frames (Liang, Pg. 2 ¶ 0031 - 0032 and 0038, Pg. 5 ¶ 0101 - 0107) and calculating differences between corresponding feature points in the projection frames for the image frames adjacent in time, so as to estimate the variations of triaxial displacements and attitude angles. (Liang, Pg. 2 ¶ 0031 - 0032, Pg. 2 ¶ 0038 - Pg. 3 ¶ 0051, Pg. 5 ¶ 0101 - 0107, Pg. 6 ¶ 0109 - 0118 and 0120 - 0124, Pg. 7 ¶ 0135 - Pg. 8 ¶ 0139) Kokaram et al. in view of Zhao et al. and Liang are combinable because they are all directed towards performing motion compensation on spherical panoramic video data. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Kokaram et al. in view of Zhao et al. with the teachings of Liang. This modification would have been prompted in order to enhance the combined base device of Kokaram et al. in view of Zhao et al. with the well-known technique Liang applied to a comparable device. Detecting and calculating differences between a plurality of feature points in each projection frame of the plurality of projection frames, as taught by Liang, would enhance the combined base device by improving its ability to accurately and reliably calculate differences and variations between projection frames adjacent in time since feature points, which are more repeatedly distinguishable and identifiable as compared to blocks of image data, would be detected and utilized to determine the differences between projection frames. Furthermore, this modification would have been prompted by the teachings and suggestions of Kokaram et al. to determine a positional difference between portions of image frames by matching tiles between the image frames and subtracting a pixel associated with a tile from the first image with the same pixel from the second image, see at least page 7 paragraphs 0067 - 0069 of Kokaram et al. This combination could be completed according to well-known techniques in the art and would likely yield predictable results, in that differences between corresponding feature points in projection images would be calculated and utilized to determine the variations between projection frames so as to improve the ability of the combined base device to accurately and reliably calculate differences and variations between the projection frames. Therefore, it would have been obvious to combine Kokaram et al. in view of Zhao et al. with Liang to obtain the invention as specified in claim 13. 

-	With regards to claim 14, Kokaram et al. in view of Zhao et al. disclose the image stabilization apparatus according to claim 12, wherein the processor is further configured to store results of the variations of triaxial displacements and attitude angles as the movement information. (Kokaram et al., Abstract, Fig. 6, Pg. 1 ¶ 0005 - 0008, Pg. 6 ¶ 0062 - 0064, Pg. 7 ¶ 0067 - 0072, Pg. 8 ¶ 0075 - 0078, Pg. 9 ¶ 0081 - 0083, Pg. 10 ¶ 0086, Pg. 15 ¶ 0138 - 0139) Kokaram et al. fail to disclose explicitly smoothing the variations of triaxial displacements and attitude angles, and the smoothed variations. Pertaining to analogous art, Liang discloses smoothing the variations of triaxial displacements and attitude angles, (Liang, Abstract, Figs. 1 & 13, Pg. 1 ¶ 0007, Pg. 3 ¶ 0048 - 0052, Pg. 5 ¶ 0107, Pg. 6 ¶ 0117 - 0124, Pg. 7 ¶ 0127 - 0133) and storing results of the smoothed variations of triaxial displacements and attitude angles as the movement information. (Liang, Pg. 1 ¶ 0007 - 0008, Pg. 3 ¶ 0048 - 0052, Pg. 5 ¶ 0085 and 0089 - 0090, Pg. 7 ¶ 0128 and 0133, Pg. 8 ¶ 0139 - 0144 [“storage 34 may be used to store requisite computer programs and data as well as the intermediate results generated when the processor 32 conducts the application program 342, for example” and “hard disk 35 may be employed to store any information or data necessary to achieve the panoramic image processing methods in accordance with the embodiments of the present disclosure”]) Kokaram et al. in view of Zhao et al. and Liang are combinable because they are all directed towards performing motion compensation on spherical panoramic video data. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Kokaram et al. in view of Zhao et al. with the teachings of Liang. This modification would have been prompted in order to enhance the combined base device of Kokaram et al. in view of Zhao et al. with the well-known technique Liang applied to a comparable device. Smoothing the variations of triaxial displacements and attitude angles, as taught by Liang, would enhance the combined base device by allowing for it to differentiate between the conscious/intended motion and the unconscious noise motion of the camera device so that stabilization processing may be conducted to reduce the unconscious noise motion from the panoramic video. This combination could be completed according to well-known techniques in the art and would likely yield predictable results, in that the variations of triaxial displacements and attitude angles would undergo smoothing so as to enable the combined base device to differentiate between conscious/intended motion and unconscious noise motion of the camera device during capture of the panoramic video and help it eliminate the unconscious noise motion from the panoramic video. Therefore, it would have been obvious to combine Kokaram et al. in view of Zhao et al. with Liang to obtain the invention as specified in claim 14.

Claims 6, 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kokaram et al. U.S. Publication No. 2017/0142337 A1 in view of Zhao et al. U.S. Publication No. 2021/0120250 A1 as applied to claims 1, 8 and 12 above, and further in view of Chen et al. U.S. Publication No. 2021/0006718 A1.

-	With regards to claim 6, Kokaram et al. in view of Zhao et al. disclose the image stabilization encoding method according to claim 1, further comprising: acquiring accelerometer information detected during a shooting of the panoramic video; (Kokaram et al., Figs. 1, 6 & 7, Pg. 1 ¶ 0008, Pg. 2 ¶ 0021 and 0025, Pg. 3 ¶ 0030 and 0035, Pg. 8 ¶ 0075 - 0077, Pg. 9 ¶ 0081, Pg. 10 ¶ 0091, Pg. 11 ¶ 0101, Pg. 12 ¶ 0109 and 0112 - 0113) and storing the accelerometer information and the results of the variations of triaxial displacements and attitude angles as the movement information, (Kokaram et al., Abstract, Fig. 6, Pg. 1 ¶ 0005 - 0008, Pg. 6 ¶ 0062 - 0064, Pg. 7 ¶ 0067 - 0072, Pg. 8 ¶ 0075 - 0078, Pg. 9 ¶ 0081 - 0083, Pg. 10 ¶ 0086, Pg. 15 ¶ 0138 - 0139) wherein the accelerometer information in the movement information is used for post-production effects for playing the corrected panoramic video. (Kokaram et al., Pg. 1 ¶ 0008 - 0010, Pg. 2 ¶ 0025 - 0028, Pg. 3 ¶ 0030, Pg. 4 ¶ 0040, Pg. 5 ¶ 0048 - 0050, 0053 and 0055, Pg. 8 ¶ 0078, Pg. 9 ¶ 0082 - 0085, Pg. 12 ¶ 0109 and 0113) Kokaram et al. fail to disclose explicitly acquiring and utilizing gyroscope information. Pertaining to analogous art, Chen et al. disclose acquiring gyroscope information detected during a shooting of the panoramic video; (Chen et al., Abstract, Figs. 1 & 4, Pg. 1 ¶ 0009 - 0010 and 0015 - 0018, Pg. 2 ¶ 0044 -0045, Pg. 4 ¶ 0070, 0074 - 0075, 0077 - 0080 and 0090) wherein the gyroscope information is used for post-production effects for playing the corrected panoramic video. (Chen et al., Abstract, Figs. 1 & 4, Pg. 1 ¶ 0009 - 0013, Pg. 1 ¶ 0022 - Pg. 2 ¶ 0023, Pg. 3 ¶ 0068, Pg. 4 ¶ 0080 and 0090 - 0091, Pg. 5 ¶ 0093 - 0097) Kokaram et al. in view of Zhao et al. and Chen et al. are combinable because they are all directed towards performing motion compensation on spherical panoramic video data. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Kokaram et al. in view of Zhao et al. with the teachings of Chen et al. This modification would have been prompted in order to enhance the combined base device of Kokaram et al. in view of Zhao et al. with the well-known technique Chen et al. applied to a similar device. Acquiring and further utilizing gyroscope information as movement information, as taught by Chen et al., would enhance the combined base device by improving its ability to accurately and reliably determine rotational movement information between frames of the panoramic video and/or pose information associated with each frame of the panoramic video and thus enable better compensation of movement and stabilization in the panoramic video. Furthermore, this modification would have been prompted by the teachings and suggestions of Kokaram et al. to utilize a device, such as an accelerometer, to measure movement of an image capture device and generate movement or position information for each axis to aid in stabilizing the spherical panoramic video data, see at least page 2 paragraphs 0021 and 0025 of Kokaram et al. This combination could be completed according to well-known techniques in the art and would likely yield predictable results, in that gyroscope information would additionally be acquired and utilized as movement information in order to ensure that rotational position information associated with each image frame, and thus variations of attitude angles between image frames of the panoramic video, are accurately and reliably determined so as to facilitate improved motion compensation and stabilization in the panoramic video. Therefore, it would have been obvious to combine Kokaram et al. in view of Zhao et al. with Chen et al. to obtain the invention as specified in claim 6. 

-	With regards to claim 11, Kokaram et al. in view of Zhao et al. disclose the image stabilization playing method according to claim 8, wherein the movement information further includes accelerometer information, (Kokaram et al., Figs. 1, 6 & 7, Pg. 1 ¶ 0008, Pg. 2 ¶ 0021 and 0025, Pg. 3 ¶ 0030 and 0035, Pg. 8 ¶ 0075 - 0077, Pg. 9 ¶ 0081, Pg. 10 ¶ 0091, Pg. 11 ¶ 0101, Pg. 12 ¶ 0109 and 0112 - 0113) wherein the accelerometer information is used for post-production effects for playing a corrected panoramic video. (Kokaram et al., Pg. 1 ¶ 0008 - 0010, Pg. 2 ¶ 0025 - 0028, Pg. 3 ¶ 0030, Pg. 4 ¶ 0040, Pg. 5 ¶ 0048 - 0050, 0053 and 0055, Pg. 8 ¶ 0078, Pg. 9 ¶ 0082 - 0085, Pg. 12 ¶ 0109 and 0113) Kokaram et al. fail to disclose explicitly gyroscope information. Pertaining to analogous art, Chen et al. disclose wherein the movement information further includes gyroscope information, (Chen et al., Abstract, Figs. 1 & 4, Pg. 1 ¶ 0009 - 0010 and 0015 - 0018, Pg. 2 ¶ 0044 -0045, Pg. 4 ¶ 0070, 0074 - 0075, 0077 - 0080 and 0090) wherein the gyroscope information is used for post-production effects for playing a corrected panoramic video. (Chen et al., Abstract, Figs. 1 & 4, Pg. 1 ¶ 0009 - 0013, Pg. 1 ¶ 0022 - Pg. 2 ¶ 0023, Pg. 3 ¶ 0068, Pg. 4 ¶ 0080 and 0090 - 0091, Pg. 5 ¶ 0093 - 0097) Kokaram et al. in view of Zhao et al. and Chen et al. are combinable because they are all directed towards performing motion compensation on spherical panoramic video data. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Kokaram et al. in view of Zhao et al. with the teachings of Chen et al. This modification would have been prompted in order to enhance the combined base device of Kokaram et al. in view of Zhao et al. with the well-known technique Chen et al. applied to a similar device. Acquiring and further utilizing gyroscope information as movement information, as taught by Chen et al., would enhance the combined base device by improving its ability to accurately and reliably determine rotational movement information between frames of the panoramic video and/or pose information associated with each frame of the panoramic video and thus enable better compensation of movement and stabilization in the panoramic video. Furthermore, this modification would have been prompted by the teachings and suggestions of Kokaram et al. to utilize a device, such as an accelerometer, to measure movement of an image capture device and generate movement or position information for each axis to aid in stabilizing the spherical panoramic video data, see at least page 2 paragraphs 0021 and 0025 of Kokaram et al. This combination could be completed according to well-known techniques in the art and would likely yield predictable results, in that gyroscope information would additionally be acquired and utilized as movement information in order to ensure that rotational position information associated with each image frame, and thus variations of attitude angles between image frames of the panoramic video, are accurately and reliably determined so as to facilitate improved motion compensation and stabilization in the panoramic video. Therefore, it would have been obvious to combine Kokaram et al. in view of Zhao et al. with Chen et al. to obtain the invention as specified in claim 11.

-	With regards to claim 17, Kokaram et al. in view of Zhao et al. disclose the image stabilization apparatus according to claim 12, wherein the processor is further configured to acquire accelerometer information detected during a shooting of the panoramic video, (Kokaram et al., Figs. 1, 6 & 7, Pg. 1 ¶ 0008, Pg. 2 ¶ 0021 and 0025, Pg. 3 ¶ 0030 and 0035, Pg. 8 ¶ 0075 - 0077, Pg. 9 ¶ 0081, Pg. 10 ¶ 0091, Pg. 11 ¶ 0101, Pg. 12 ¶ 0109 and 0112 - 0113, Pg. 15 ¶ 0138 - 0139) and store the accelerometer information and the results of the variations of triaxial displacements and attitude angles as the movement information, (Kokaram et al., Abstract, Fig. 6, Pg. 1 ¶ 0005 - 0008, Pg. 6 ¶ 0062 - 0064, Pg. 7 ¶ 0067 - 0072, Pg. 8 ¶ 0075 - 0078, Pg. 9 ¶ 0081 - 0083, Pg. 10 ¶ 0086, Pg. 15 ¶ 0138 - 0139) wherein the accelerometer information in the movement information is used for post-production effects for playing the corrected panoramic video. (Kokaram et al., Pg. 1 ¶ 0008 - 0010, Pg. 2 ¶ 0025 - 0028, Pg. 3 ¶ 0030, Pg. 4 ¶ 0040, Pg. 5 ¶ 0048 - 0050, 0053 and 0055, Pg. 8 ¶ 0078, Pg. 9 ¶ 0082 - 0085, Pg. 12 ¶ 0109 and 0113) Kokaram et al. fail to disclose explicitly acquiring and utilizing gyroscopic information. Pertaining to analogous art, Chen et al. disclose acquiring gyroscope information detected during a shooting of the panoramic video, (Chen et al., Abstract, Figs. 1 & 4, Pg. 1 ¶ 0009 - 0010 and 0015 - 0018, Pg. 2 ¶ 0044 -0045, Pg. 4 ¶ 0070, 0074 - 0075, 0077 - 0080 and 0090) wherein the gyroscope information is used for post-production effects for playing the corrected panoramic video. (Chen et al., Abstract, Figs. 1 & 4, Pg. 1 ¶ 0009 - 0013, Pg. 1 ¶ 0022 - Pg. 2 ¶ 0023, Pg. 3 ¶ 0068, Pg. 4 ¶ 0080 and 0090 - 0091, Pg. 5 ¶ 0093 - 0097) Kokaram et al. in view of Zhao et al. and Chen et al. are combinable because they are all directed towards performing motion compensation on spherical panoramic video data. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Kokaram et al. in view of Zhao et al. with the teachings of Chen et al. This modification would have been prompted in order to enhance the combined base device of Kokaram et al. in view of Zhao et al. with the well-known technique Chen et al. applied to a similar device. Acquiring and further utilizing gyroscope information as movement information, as taught by Chen et al., would enhance the combined base device by improving its ability to accurately and reliably determine rotational movement information between frames of the panoramic video and/or pose information associated with each frame of the panoramic video and thus enable better compensation of movement and stabilization in the panoramic video. Furthermore, this modification would have been prompted by the teachings and suggestions of Kokaram et al. to utilize a device, such as an accelerometer, to measure movement of an image capture device and generate movement or position information for each axis to aid in stabilizing the spherical panoramic video data, see at least page 2 paragraphs 0021 and 0025 of Kokaram et al. This combination could be completed according to well-known techniques in the art and would likely yield predictable results, in that gyroscope information would additionally be acquired and utilized as movement information in order to ensure that rotational position information associated with each image frame, and thus variations of attitude angles between image frames of the panoramic video, are accurately and reliably determined so as to facilitate improved motion compensation and stabilization in the panoramic video. Therefore, it would have been obvious to combine Kokaram et al. in view of Zhao et al. with Chen et al. to obtain the invention as specified in claim 17.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC RUSH whose telephone number is (571) 270-3017. The examiner can normally be reached 9am - 5pm Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571) 272 - 7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERIC RUSH/Primary Examiner, Art Unit 2667